UNITED STATES DEPARTMENT OF EDUCATION
z

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUL 1 2 2004

Mr. Rick Ingraham
Part C Coordinator
California Department of Developmental Services
1600 Ninth Street
Sacramento, California 95814
Dear Mr. Ingraham:
This is in response to your letters to Rhonda Ingel wherein you ask for clarification as to what
standard the Office of Special Education Programs (OSEP) has set as to the percentage of the
State birth-to-three population that each State is expected to serve in its early intervention
program under Part C of the Individuals with Disabilities Education Act (IDEA) .
Part C requires that each State's child find system must include the policies and procedures that
the State will follow to ensure that all infants and toddlers in the State who are eligible for
services under Part C are identified, located, and evaluated . 34 CFR §303 .321(b)(1) . The Part C
regulations set forth, at 34 CFR §§303 .320-303 .322, require States to have policies and
procedures regarding public awareness, child find, and evaluation that each State must meet in
order to ensure that eligible children are in fact identified, located, and evaluated . Part C does
not, however, set forth any specific percentage of children that each State must serve in its Part C
program, and OSEP has established no such standard .
The Department of Education has established an IDEA Government Performance and Results
Act (GPRA) Plan, which includes indicators that the Department uses to measure the
effectiveness of programs under IDEA . Each year, the Department reviews progress and revises
the Plan. The Plan for FFY 2001 and FFY 2002 included the following indicator : "The
percentage of children aged birth through two served under Part C, as a proportion of the general
population in this age range, will increase, while the number of States that serve less than 2
percent of the general population of the State in this age range will decrease ." The indicators do
not establish standards that States must meet but are general performance goals and indicators for
the Federal Part C program . As such, information on these general program goals was requested
in the Part C Annual Performance Reports States were required to submit under Part C for FFY
2001 and FFY 2002 .
In addition, as part of its focused monitoring, OSEP has published rank-ordered data (by State)
regarding the percentage of infants and toddlers with disabilities, birth to three, that each State
serves in its Part C program (as compared to the State's general infant and toddler population
from birth to three), and data regarding the national average . In circumstances where States
report that they are serving a percentage of children in their Part C programs that is significantly
lower than the national average or below the percentage the State would expect to serve given

400 MARYLAND AVE., S.W ., WASHINGTON, D .C. 20202
www .ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2 - Mr. Rick Ingraham
State demographic and epidemiological data, OSEP has encouraged these States to closely
examine the effectiveness, and compliance with Part C, of their public awareness and child find
policies and practices .
Further, while a State may review percentages as background information (as comparison
indicators to the general population) and such review may help the State to target a more indepth review, the State must ensure that it identifies all eligible children based on Part C
requirements and not any specific numerical goal and serves all children who are eligible for Part
C services, and that it does not use Part C funds to serve children or families who are not eligible
to receive Part C services. Therefore, if a State sets goals regarding the percentage of infants and
toddlers that it will identify and serve, it must provide for the implementation of procedures,
such as monitoring, to ensure that only eligible children are identified and that eligible children
and families are not denied Part C services .
I hope that this response will be helpful to you . Please contact Ms . Ingel at (202) 245-7382 if
you have further questions .

Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
cc : Dr. Alice D . Parker
California State Director of Special Education

